Citation Nr: 0805352	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2005, the Board remanded this case back to the RO in July 
2005 for further development of the record.


FINDING OF FACT

The veteran is not shown to have a disorder of the heart due 
to any event or incident of his period of active service.    


CONCLUSION OF LAW

The veteran does not have a disability manifested by a 
disorder of the heart due to disease or injury that was 
incurred in or aggravated by service; nor may any such heart 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in July 2005 and August 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued subsequent to the 
appealed December 2002 rating decision.  However, the RO 
readjudicated the appeal in a September 2007 Supplemental 
Statement of the Case.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August 2006 VCAA 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic heart 
disease, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During service the veteran was seen for complaints of chest 
pain on several occasions.  An April 1987 service treatment 
record reported a borderline electrocardiogram (ECG/EKG).  A 
subsequent April 1987 service treatment record reported an 
EKG showed possible left ventricular hypertrophy (LVH).  The 
examiner noted the veteran had no history of cardiac problems 
and was active physically.  Examination showed the heart had 
regular rhythm and rate.  The examiner concluded the 
questionable LVH was probably a normal variant.

In a September 1988 service treatment record, the veteran 
complained of continued left chest tenderness.  On 
examination, the veteran exhibited minimal tenderness to 
palpitation of the left chest.  The heart had regular rhythm 
and rate.  An April 1991 service record reported the veteran 
had an abnormal ECG.  A May 1991 treatment record reported 
occasional "PVC" on ECG.  The examiner noted the veteran 
had no history of cardiac symptoms.  The examiner request a 
chest x-ray to rule out cardiomegaly.  A September 1991 
radiographic report showed radionuclide stress perfusion 
study was normal and failed to demonstrate any stress induced 
ischemia.

Subsequent to service, during an August 1993 VA examination, 
the veteran complained of recurrent chest pain with radiation 
down the let arm and paresthesia.  The veteran reported that 
he had repeatedly been checked for heart disease and doctors 
had found nothing.  He complained the pain was constant and 
the numbness was getting worse.

On examination, the chest was symmetrical and the heart had 
normal sinus rhythm.  There was no enlargement and no 
murmurs.  X-rays showed no evidence of acute cardiopulmonary 
disease.  The examiner doubted that the veteran had coronary 
artery disease.  Rather the numbness was a neuropathy 
probably secondary to degenerative arthritis of the cervical 
and lumbar spine.

In a January 2001 private treatment record, the veteran 
complained of chest pain of unclear etiology.  The veteran 
reported that he was a former smoker; however, he denied any 
history of hypertension and was unaware of any cholesterol 
problems.

On examination, the examiner noted a very faint flow murmur.  
ECG showed slight increase in voltage, slight widening QRS, 
but otherwise normal.  The examiner concluded that the 
veteran was having chest pain which was not likely cardiac 
simply because of the location.  Corresponding x-ray showed 
borderline cardiomegaly with some questionable vascular 
redistribution, but no acute heart failure.  Additionally, 
the veteran had normal exercise cardiolite examination.

A May 2002 private treatment records showed the veteran 
initially came to the emergency room complaining of acute 
pain and blanching of the distal right lower extremity while 
sitting at his desk at work.  The veteran also had several 
episodes of asymptomatic rapid atrial fibrillation on cardiac 
monitor with heart rates to 150 beats per minute (bpm).  
Transesophageal echocardiogram showed moderate left 
ventricular global hypokinesis with moderate to severe mitral 
stenosis.  He had a known history of rheumatic mitral valve 
disease.

Thallium scan showed normal perfusion of the entire ventricle 
despite a severe localized wall motion abnormality in the 
apex of the left ventriculogram.  Coronary angiogram showed a 
relatively small but otherwise normal left anterior 
descending artery and a normal left circumflex coronary 
artery.  CT scan showed no evidence for pulmonary emboli, 
although he did have moderate pulmonary hypertension.  
Abdominal CT scan showed multiple spenic infarcts suggestive 
of arterial thromboemboli.  His discharge diagnoses included 
moderate to severe rheumatic mitral stenosis with dilated 
left atrium, cardiomyopathy with severe apical hypokinesis on 
echocardiogram and left ventriculogram, only mild coronary 
artery disease on coronary angiogram

From May 2002 to June 2004, the veteran received treatment in 
a private medical facility.  In a December 2002 treatment 
record the veteran had regular rhythm with soft 1/6 diastolic 
murmur on cardiovascular examination.  In a January 2003 
record the veteran had regular rhythm with no appreciable 
murmur.  In the June 2004 record the veteran denied any 
symptoms of chest pain, dyspnea, or dizziness.  He also 
denied any palpitations.  Exercise stress echocardiogram was 
performed with no symptoms of chest pain.  There was no 
evidence of exercise induced ischemia.  Moderate mitral 
stenosis and moderate mitral regurgitation were noted on 
Doppler.  The noted impressions were history of mitral 
stenosis status post mitral valvuloplasty in May 2002; 
history of thromboembolic occlusion right popliteal artery in 
the past with paroxysmal atrial fibrillation on lifelong 
Coumadin; corneal deposits on amiodarone; history of 
headaches; and hypertension, well controlled.

In December 2005, the veteran received VA examination to 
evaluate his cardiovascular system, in view of his claim of a 
long history of cardiovascular disorders, especially coronary 
artery disease.  The veteran also claimed to have had 
rheumatic mitral valve defect in the past.  The veteran 
reported that his chest pain in the "heart area" was 
getting worse.  He described the pain as unbearable. 

On examination, blood pressure was 145 to 148 mm of mercury 
systolic and close to 90 mm to mercury diastolic.  Pulses 
were equal and symmetrical and his apical impulse was not 
palpable.  His first and second heart sounds were normal.  
There were no systolic or diastolic murmurs.  Lung fields 
were clear, liver and spleen were not palpable and the rest 
of the cardiovascular examination was within normal limits.  
Electrogram showed normal sinus rhythm with minus ST and T 
wave abnormalities.  ECG showed "Q waves vary narrow, Q 
waves in the inferior leads with voltages which are similar 
to those in the left lateral leads and this is an atypical 
evidence of the left ventricular changes that occur with the 
position of the heart."  The veteran did not take an 
exercise test because he claimed such test led to severe 
aggravation of the pain that he experienced.  The examiner 
opined that it was highly unlikely that the veteran had a 
florid coronary artery disease or any other form of cardiac 
disorder.

In a January 2006 VA examination addendum, the examiner 
reviewed pertinent records not available at the December 2005 
examination.  The examiner concluded that there was no 
convincing evidence that the veteran had significant coronary 
artery disease unless it developed since 2003.  The examiner 
noted the veteran was hypertensive, but the levels were not 
high although there were features in the ECG which were 
compatible with LVH.  The examiner noted a 2003 
echocardiographic examination showed the presence of 
significant mitral stenosis of rheumatic origin.  Clinical 
features were not evident but its presence had several 
clinical consequences.  The mitral stenosis may have 
accounted for the elevated pulmonary pressure which had been 
reported.  If of rheumatic origin, it may have accounted for 
the development of rheumatic fever during service, which may 
provide the basis for concluding that mitral stenosis in this 
case may be service connected.  The mitral stenosis may also 
have been the cause of paroxysmal atrial fibrillation.

In a December 2006 VA examination, the examiner requested 
that baseline echo and stress thallium tests be performed.  
It was noted that the veteran declined to report for these 
tests.  The examiner stated in the absence of the results of 
these tests, it would be difficult to judge whether the 
veteran has cardiac disease, unless a decision can be made 
solely on the basis of the veteran's history of chest pain 
which was not typical of ischemic heart disease.  The 
examiner concluded that based solely on the clinical 
presentation, the veteran did not have disabling ischemic 
heart disease.  In reaching this conclusion, the examiner 
noted the veteran declined additional studies which might 
provide a more accurate picture of his cardiac health. 

Given this litany of evidence, the Board finds the veteran 
does not have a disorder of the heart related to his active 
duty service.  In this regard, the Board notes that a veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Insofar as the 
veteran refused to report for additional tests which would 
have provided a more accurate picture of the veteran's 
cardiac health, the Board can only make a decision based on 
the evidence of record.  In this case, the evidence of record 
shows the veteran does not have a disabling heart disorder 
related to his active duty service.  

The only evidence of record supporting the veteran's claim is 
his various lay statements and his February 2005 hearing 
testimony.  While certainly competent to report symptoms 
capable of lay observation, the veteran is not competent to 
render a diagnosis or opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim of service 
connection for heart disorder must be denied.  


ORDER

Service connection for a claimed heart disorder is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


